          Case 5:20-cv-00536-XR Document 4 Filed 05/12/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


ELSIE GUERRA,                                 §
                                              §
                 Plaintiff,                   §               SA-20-CV-00536-XR
                                              §
vs.                                           §
                                              §
CITY OF PLEASANTON,                           §
INDIVIDUALLY; TRAVIS HALL JR.,                §
CURRENT MAYOR OF PLEASANTON,                  §
TEXAS; JOHNNY HUIZAR, CITY                    §
MANAGER OF PLEASANTON, TEXAS;                 §
ROBERT (BOBBY) MALDONADO,                     §
LEAD COUNCIL FOR THE CITY OF                  §
PLEASANTON, TEXAS; AND BEN                    §
SIFUENTES, WAS COUNCIL FOR THE                §
PLAINTIFF;                                    §
                                              §
                 Defendants.                  §

                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation and Order granting

Plaintiff’s motion to proceed in form pauperis, recommending Plaintiff’s claims against

Defendant Ben Sifuentes be dismissed as frivolous, and Plaintiff’s Complaint be served on the

remaining Defendants. Accordingly, all matters referred to the Magistrate Judge have been

considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 12th day of May, 2020.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE


                                             1
